225 S.E.2d 323 (1976)
290 N.C. 94
HEATING AND AIR CONDITIONING ASSOCIATES, INC.
v.
Charles S. MYERLY et al., t/a Ernst & Ernst, a partnership.
BRYANT HEATING AND EQUIPMENT COMPANY, a corporation
v.
Charles S. MYERLY et al., t/a Ernst & Ernst, a partnership.
Supreme Court of North Carolina.
June 1, 1976.
Waggoner, Hasty & Kratt, for plaintiffs.
Kennedy, Covington, Lobdell & Hickman, for defendants.
Petition by the plaintiffs for discretionary review under GS 7A-31, N.C.App., 223 S.E.2d 545. Denied. Appeal dismissed ex mero motu for lack of substantial constitutional question.